DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending and currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 July 2020 (3 submissions), 27 January 2021 (5 submissions), and 28 July 2021 (2 submissions) have been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites “the retracted” in line 19, which lacks antecedent basis. Should this be changed to --the first retracted position--?
Claim 2 recites “the snap arms” in line 3, which lacks antecedent basis. Should this be changed to --the resilient snap arms--?
The same indefiniteness is exhibited in claims 3 and 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US PG Pub. No. 2015/0190075).
With respect to claim 1, Stafford teaches an apparatus for placing a medical device on a surface of a skin of a patient and inserting a medical filament extending from the medical device into the skin of the patient (abstract; see Figs. 1-5), comprising: a frame having a mouth for positioning against the skin during placement of the medical device (bottom portion of device has outer ridge and opening/mouth for placement of device against user’s skin; see Figs. 1-5), and an internal cavity for retention of the medical device prior to placement (assembly 100 has an internal cavity as depicted in Figs. 1-5); the medical device having a surface adapted to be held against the skin of the patient and having the filament extending therefrom (adhesive layer 105 is configured to be held against the patient skin; see Figs. 1-5); a retractable needle extending through the medical device and carrying the filament (needle 201 extends through assembly and carries/comprises contact section 202A and insertion section 202B; see Figs. 1-5); a striker holding the medical device and being axially movable within the frame from a first retracted position within the frame to a second position in which the surface of the medical device is presented at the mouth of the frame (sleeve portion 103 axially moves from a first retracted position to a second position when the assembly is advances towards the patient’s skin; see Figs. 3A/3B); a plunger axially movable with respect to the frame in a direction towards the mouth, from a rest position to a firing position (plunger 101 in Figs. 1-5).
	Stafford does not explicitly teach a driver configured to urge the striker towards the second position; a releasable striker lock holding the striker in the first position; the apparatus having a mechanism configured to release the striker lock when the plunger reaches the firing position, allowing the striker to move from the retracted to the second position.

However, Stafford teaches:
[0040] Referring back to FIG, 3A, while a tapered structure is shown in the Figure for the retainer element 301, within the scope of the present invention, the retainer element 301 may include, for example, a barb, a miniature rivet, a hook, a button snap, a combination thereof, or any other equivalent alternatives. Similarly, the sensor engagement element 202C within the scope of the present invention may include a hole of any shape. In addition, the sensor engagement element 202C may, within the scope of the present invention, include a button snap, a socket, a lock washer, a combination thereof, or any other equivalent shape or structure to correspondingly mate with retainer element 301.

Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Stafford to incorporate a driver, a releasable striker lock, and mechanism (or any other equivalent shape or structure) in the manner recited in order to advance the assembly towards the skin in an alternative manner, as suggested by Stafford’s other embodiments. Furthermore, such a modification would merely be a simple substitution thereby requiring only routine skill in the art. Examiner also cites additional reference(s) at the end of the current office action further demonstrating that such structural components have been set forth in prior teachings of mechanisms for advancing analyte sensors through patient skin. Please see prior art section of record at the end of the current office action for additional example teaching(s). 
	With respect to claim 2, Stafford teaches the striker includes resilient snap arms engaging a perimeter of the medical device to releasably hold the medical device in the striker; and wherein the frame includes ribs which contact the snap arms when the striker is in the first position to increase the force needed to release the medical device from the striker (see Figs. 1-5).
	With respect to claim 3, Stafford teaches the ribs are fixed on the frame and extend longitudinally into the striker, touching the snap arms when the striker is in the first position (see Figs. 1-5).
	With respect to claim 4, Stafford teaches the medical device is substantially rectangular and is held in the striker by four of said snap arms, one acting on each corner of the medical device (see Figs. 1-5).
	With respect to claim 5, Stafford teaches the driver is a spring longitudinally extending between the striker and the plunger, such as to compress as the plunger is moved from the rest position to the firing position (see Figs. 1-5; par.0030).
	With respect to claim 6, Stafford teaches the striker lock comprises an engagement between upstanding extensions on the frame and the striker, and wherein the plunger includes a cam surface to dislodge the engagement (see Figs. 1-5).
	With respect to claim 7, Stafford teaches a retractor exerting a force on the needle in the direction to pull the needle out of the medical device; a releasable retractor lock preventing the retractor from pulling the needle out of the medical device; and a retractor lock release mechanism configured to release when the striker is in the second position and the plunger moves away from the firing position (see Figs. 1-5; par.0040).
	With respect to claim 8, Stafford teaches the retractor is a spring acting on a needle hub attached to the proximal end of the needle (see Figs. 1-5; par.0030).
	With respect to claim 9, Stafford teaches the plunger comprises a push button head adapted to be gripped by a user merging via a shoulder portion to a wider diameter dependent skirt portion; and the apparatus further includes an external collar surrounding the frame and spaced therefrom to form an annular gap accommodating the dependent skirt of the plunger (see Figs. 1-5).
	With respect to claim 10, Stafford teaches the collar is rotatable with respect to the plunger, wherein locking structures allow axial movement of the plunger with respect to the frame at a given angular orientation (see Figs. 1-5).
	With respect to claim 11, Stafford teaches the locking structures include a visible indication of the angular orientation at which the plunger can be axially moved (see Figs. 1-5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10413183. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of one another.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2006/0036145 A1

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791